Defendant appeals from a judgment for plaintiffs in an action to recover damages for personal injuries and loss of services, claimed to have been sustained by reason of the negligent operation of defendant’s trolley car, in which the plaintiff Mary A. McCoy was a passenger. Insofar as the judgment is in favor of Mary A. McCoy, it is unanimously affirmed, without costs. Insofar as the judgment is in favor of John L. McCoy, it is reversed on the facts, the action is severed and a new trial granted as to him, without costs, unless within ten days after the entry of the order hereon the said plaintiff stipulate to reduce the verdict in his favor to the sum of $500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. The verdict in favor of plaintiff John L. McCoy is excessive. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ.